McKinstry, J.:
Plaintiff filed his petition in insolvency in the County Court of Colusa County. The Court made an order that the creditors show cause, etc. The clerk issued the proper notice to the creditors to appear on the first day of December, 1879, and the first publication was made November 1st, 18'79.
The language of the statute is: “ The judge granting an order for a meeting of the creditors, shall direct the clerk of the court to issue a notice, calling the creditors of the insolvent to be and *477appear upon a specified day, not less than thirty * * * days from the first publication of such notice,” etc. (Acts of 1852, p. 69.)
The statute does not require that the creditors shall have full thirty days’ notice from (and after) the day of the final publication, but that they shall appear on a day, which day shall be not less than thirty days from the day of the first publication. The return day here was not less than thirty, but just thirty days from the first publication.
Order reversed, and the Court below directed to enter such order for the distribution of the moneys in the hands of the assignee, as may be proper.
McKee, J., and Ross, J., concurred.